Exhibit 99.3 CONSENT OF EXPERT FILED BY SEDAR June 6, 2011 British Columbia Securities Commission (Principal Regulator) Ontario Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission Autorité des marches financiers New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Prince Edward Island Securities Office New Gold Inc. Dear Sirs/Mesdames: Re: Technical Report, Blackwater Gold Project, Omineca Mining Division, British Columbia, Canada, dated March 2, 2011; readdressed June 6, 2011 I, Ronald G. Simpson, P. Geo., do consent to the filing of the report titled “Technical Report, Blackwater Gold Project, British Columbia (the “Technical Report”), prepared for New Gold Inc. and Silver Quest Resources Ltd. dated March 2, 2011 and readdressed June 6, 2011, on SEDAR. I also consent to the filing of the Technical Report with the securities regulatory authorities referred to above and any publication by them, including electronic publication in the public company files on their websites accessible by the public. Sincerely, /s/ Ronald G. Simpson Ronald G. Simpson, P. Geo. President GeoSim Services Inc.
